Citation Nr: 1016126	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-07 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
shoulder impingement and residuals of rotator cuff repairs. 

2.  Entitlement to service connection for cervical and dorsal 
spine disorder including as secondary to a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse



ATTORNEY FOR THE BOARD

John Francis, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to February 
1990. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for cervical spine muscle spasms and from 
a September 2007 rating decision that denied a rating in 
excess of 10 percent for right shoulder impingement and 
residuals of rotator cuff repairs.  

In October 2008, the RO granted a temporary total rating for 
convalescence following right shoulder surgery from March 4, 
2008 to May 1, 2008, and a 10 percent rating thereafter.    

The Veteran testified before the Board sitting at the RO in 
February 2010.  A transcript of the hearing is associated 
with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C. 

 
REMAND

Right Shoulder Disability

In March 1999, imaging and pathology records from a private 
medical facility suggest that the Veteran underwent right 
shoulder surgery to correct shoulder impingement and a 
rotator cuff tear.  An operation report is not of record; 
however, in a February 2010 hearing, the Veteran stated that 
he underwent surgery of the right shoulder in 1998 or 1999.   
In August 2003, a VA physician reviewed the claims file 
including the service treatment records and evaluated the 
Veteran's right shoulder symptoms.  The physician noted a 
history of intrascapular discomfort during and after service 
and that the symptoms continued after the surgery in 1999.  
In September 2003, the RO granted service connection and a 10 
percent rating for right shoulder impingement and residuals 
of rotator cuff surgery, effective in February 2003, the date 
of receipt of the claim for service connection.  

Military clinic and private outpatient treatment records in 
January and February 2007 showed that the Veteran sought 
treatment for worsening right shoulder symptoms following an 
injury to the shoulder in a fall.  Several imaging studies 
were obtained.  In May 2007, a VA contract physician assessed 
the severity of the right shoulder symptoms, and the Veteran 
underwent six months of physical therapy without improvement.  
In March 2008, the Veteran underwent a second surgical 
procedure to correct a large right rotator cuff tear followed 
by another course of physical therapy.  After seven weeks, 
the attending orthopedic physician noted that the Veteran no 
longer required a sling.  The range of flexion and abduction 
was zero to 180 degrees.  The physician restricted lifting to 
no more than five pounds with no overhead activities.  In 
June 2008, the physician noted the Veteran's reports that the 
shoulder pain had resolved and that the Veteran requested 
authorization to return to full employment duties.  Abduction 
and flexion of the right shoulder was zero to 170 degrees.  
The physician noted that the Veteran should not return to 
full activities but could lift 25 pounds with no more than 10 
pounds above the shoulder level.  In September 2008, the 
physician noted that the Veteran could return to full work 
duties.  

In an April 2009 substantive appeal, the Veteran noted that 
he was unable to dress unassisted because of limited motion 
of this right shoulder.  At a February 2010 Board hearing, 
the Veteran stated that his right shoulder symptoms had not 
improved after the second surgery.  There is no record of 
post-surgery outpatient treatment or a VA examination after 
September 2008.   Records of medical care for the right 
shoulder since September 2008 and a VA examination are 
necessary to decide the claim.  38 C.F.R. § 3.159 (c).  

Cervical and Dorsal Spine Disorder

Service treatment records showed that the Veteran sought 
treatment at a military clinic for neck pain and stiffness in 
April 1975, July 1976, and April 1977.  Examiners noted no 
history of trauma and diagnosed muscle spasms of unknown 
etiology.  In September 1977, the Veteran sought treatment 
for intrascapular pain after wrestling.  X-rays of the dorsal 
and cervical spine obtained in September 1997 were normal.  
The Veteran received physical therapy, and the symptoms were 
noted to be persistent but less severe.  In December 1977, a 
military examiner diagnosed cervical myositis. 

In May 1989, the Veteran sought treatment for intrascapular 
and neck muscle spasms after painting an office.  The 
examiner prescribed muscle relaxant medication.  In July 
1989, the Veteran again sought treatment for stiffness of the 
upper back that he reported was associated with stress.  An 
examiner diagnosed muscle strain and prescribed medication.  
In a physical examination the same month, the Veteran did not 
report any chronic neck or intrascapular symptoms and the 
examining physician noted no musculoskeletal abnormalities.  

In a February 2010 Board hearing, the Veteran stated that he 
was injured in two motor vehicle accidents in service, one in 
the late 1970s in Texas and another in 1983 or 1984 in 
Hawaii.  Service treatment records are silent for injuries in 
accidents at those times, but the Veteran received treatment 
for abrasions on the legs following a motor vehicle accident 
in Germany in November 1989.  There were no notations of 
cervical or dorsal spine symptoms on that occasion.  At the 
Board hearing, the Veteran also stated that his military 
occupation required extensive typing causing muscle strain 
and that he experienced multiple bilateral shoulder disorders 
requiring several surgical procedures.  

In August 2003, a VA compensation and pension examiner noted 
a review of the claims file including the history of upper 
trapezius and thoracic spinal pain in service and post-
service shoulder symptoms.  The examiner also noted that 
after service, the Veteran was employed by the U.S. Postal 
Service with duties that required moving large objects and 
repetitive motions.  X-rays showed mild degenerative changes 
of the cervical spine.  The examiner explained that the 
muscles of the upper back that control motions of the head 
are influenced by muscles of the shoulder and that spasms may 
be linked to tension headaches.  The examiner noted that the 
Veteran did not report any cervical muscle symptoms on the 
day of his examination.  The examiner concluded that spinal 
disease was not present at the time of discharge from service 
and that the minimal degenerative changes "related 
chronological appearance" and did not correlate with any 
specific injury.  He concluded that spinal disease was not 
related to service.  However, the examiner did not provide an 
opinion on a possible relationship between recurrent neck and 
intrascapular muscle pain and spasms and the incidents of 
treatment for these symptoms in service or the Veteran's 
reported automobile accidents in service.  

In a February 2010 Board hearing, the Veteran discussed his 
injuries in the automobile accidents as noted above and his 
current neck and upper back symptoms including an inability 
to perform overhead work.  

VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms "may be" associated with the established event, is a 
low threshold.  McLendon, 20 Vet. App. at 83.

Here, there is credible medical evidence of a current neck 
and intrascapular muscle disorder and degenerative disease of 
the cervical and dorsal spine.  There is service treatment 
record evidence showing treatment for upper back symptoms in 
service and the Veteran's lay evidence of automobile accident 
injuries.  As the August 2003 VA examination did not address 
all possible relationships between the current symptoms and 
events and treatment in service, a medical review of the 
treatment records and opinion are necessary to decide the 
claim.  38 C.F.R. § 3.159 (c).  
  
Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran the identity 
and address of all providers of medical 
care for his right shoulder and upper 
back and neck symptoms since September 
2008.  Request authorization from the 
Veteran and, if authorized, request 
medical records from all identified 
sources of care.  Associate any records 
received with the claims file. 

2.  Request all records of VA medical 
care for the Veteran's right shoulder 
disability and upper back and neck 
symptoms since September 2008.  Associate 
any records received with the claims 
file.  

3.  Then, schedule the Veteran for a VA 
orthopedic examination.  Request that the 
examiner review the claims file and note 
review of the claims file in the 
examination report.  

  Request that the examiner provide an 
evaluation of the Veteran's right 
shoulder disability including any 
impairment of the Veteran's occupation or 
daily activities. 

  Request that the examiner provide an 
evaluation of the Veteran's cervical and 
dorsal spine and intrascapular muscle 
symptoms and provide an opinion whether 
any disability found is at least as 
likely as not (50 percent or greater 
possibility) related to treatment for 
cervical and intrascapular muscle strain 
in service, the contended automobile 
accidents in the late 1970s and in 1983-
84, or is secondary to the right shoulder 
disability.  

4.  Review the claims file to ensure that 
all the foregoing requested development 
is completed, and arrange for any 
additional development indicated.  Then, 
readjudicate the claim for a rating in 
excess of 
10 percent for a right shoulder 
disability and for service connection for 
a cervical and dorsal spine disorder.  If 
any benefit sought remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
appellant and her representative the 
requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2009).  



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


